DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 11-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original elected claims (Group I) are directed to a blocker plate (See original claims 1-20), and newly amended claims 11-13 (group II) are directed to a substrate processing chamber. Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a “plurality of protrusions extending radially inward from the annular rim toward the central plate without abutting the central plate, wherein at least one protrusion is aliqned with one of the plurality of spokes, and wherein each protrusion of the plurality of protrusions includes an opening.”  The subcombination has separate utility such as a blocker plate in plasma apparatus without a showerhead below the blocker plate.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al (US 2002/0046808) in view of Yang et al (US 2002/0045362), as applied to claims 18-20, and further in view of Liu et al (US 2003/0038112).
Referring to claim 1 and 18, Hongo et al teaches a blocker plate 92 for use in a substrate processing chamber 32 configured to process substrates W having a given diameter, comprising: an annular rim 92B; a central plate 92A disposed within the annular rim 92B; a plurality of spokes 92C coupling the central plate to the annular rim (See Figs 1,2 and 4; [0035]-[0061])
Hongo et al teaches does not a plurality of protrusions extending radially inward from the annular rim toward the central plate without abutting the central plate, wherein each protrusion of the plurality of protrusions includes an opening.
In an apparatus for substrate processing, Yang et al teaches a blocker plate 24 is substantially circular in shape and is coupled to a chamber lid 30 through circumferentially arranged fastening holes (see Fig 13, [0120]-[0140]), which clearly suggests a plurality of protrusions extending radially inward from the annular rim toward the central plate without abutting the central plate, wherein each protrusion of the plurality of protrusions includes an opening.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hongo et al by providing a plurality of protrusions (fastening holes) extending 
The combination of Hongo et al and Yang et al does not explicitly teach at least one protrusion is aligned with one of the plurality of spokes.
In a wafer processing apparatus, Liu et al teaches a mounting plate 234 having a plurality of spokes 260 each of which including a mounting hole 256 ([0059]; Fig 5D). Liu et al teaches four spokes and each has a mounting hole (Fig 5D).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hongo et al and Yang et al by providing the mounting holes on the spokes 260, as taught by Liu et al, to mount/fasten the plate to the processing apparatus. 
Referring to claim 2 and 13, the combination of Hongo et al, Yang et al and Liu et al does not teach central plate has a diameter of between 4 and 6 inches. Changes in size and shape are prima facie obvious (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hongo et al, Yang et al and Liu et al to having a central plate diameter of 4 to 6 inches to block an area of 4 to 6 inches and spokes of a sufficient width to provide suitable strength.
	Referring to claim 3, the combination of Hongo et al, Yang et al and Liu et al teaches an aluminum block plate 92 (Hongo [0046]).

Referring to claim 5, the combination of Hongo et al, Yang et al and Liu et al teaches four spokes 92C (See Hongo Fig 4) and Yang teaches 6 protrusions (Fig 13) and alignment of the four spokes would result in exactly one protrusion between each spoke (See Yang Fig 13 which shows a cross where the spokes would be aligned).
Referring to claim 6, the combination of Hongo et al, Yang et al and Liu et al does not teach a width of each of the plurality of spokes is about 0.1 inches to about 0.4 inches. Changes in size and shape are prima facie obvious (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hongo et al, Yang et al and Liu et al to make a width of each of the plurality of spokes is about 0.1 inches to about 0.4 inches to provide suitable strength.
Referring to claim 7 and 20, the combination of Hongo et al, Yang et al and Liu et al teaches four spokes 92C (Hongo Fig 4) and providing six protrusions extending radially inward from the rim (Yang Fig 13); therefore at least one of the plurality of protrusions extend radially inward from the annular rim between adjacent spokes of the plurality of spokes.
Referring to claim 8, the combination of Hongo et al, Yang et al and Liu et al does not teach an overall diameter of the blocker plate is about 0.5 inches to about 1 .5 
Referring to claim 9, the combination of Hongo et al, Yang et al and Liu et al teaches four spokes 92C (Hongo Fig 4) and providing six protrusions extending radially inward from the rim (Yang Fig 13), and as depicted two of the protrusion would overlap. Furthermore, the location of the placement hole protrusion is a mere design choice and obvious to one of ordinary skill in the art.
Referring to claim 10, the combination of Hongo et al, Yang et al and Liu et al teaches a solid central plate 92A with no holes (Hongo Fig 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see the remarks, filed 10/21/2021, with respect to the 35 USC 103 rejection of claims 14-20 over Hongo et al (US 2002/0046808) have been fully considered and are persuasive.  The rejection of claims 14-20 has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balasubramanian et al (US 2005/0263072) teaches a block plate with fastening protrusion extending radially inward from a rim (Fig 5).
Chen et al (US 2020/0131640) teaches a block plate with mounting fixtures 201 extending radially inward from a rim (Fig 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714